DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ANTONIO FIDDEMON,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1212

                              [June 27, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 03-19551 CF10A.

  Antonio Fiddemon, Florida City, pro se.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.